DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-5, 8-14 and 17-19 are pending of which claims 1, 10 and 19 are in independent form. 
	Claims 3, 5, 7, 9, 12, 14, 18 are objected to (possible allowability).
	Claims 8 and 17 objected (Minor informalities).	
Claims 1, 2, 4, 8, 10, 11, 13, 17 and 19 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-14 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner further specifies that the select sections of canceled claims, 7 and 16 which were added to the independent claims are not allowable. Examiner performed additional search wherein Mehta; Abhay et al. clearly teaches the select sections of claims 7 and 16 (now canceled and added to the independent claims).   

Claim Objections
Claims 8 and 17 objected to because of the following informalities:  
Regarding claims 8 and 17, are dependent on now canceled claims 7 and 16. Examiner has interpreted the claims to be dependent on claim 1 and 10 respectively. 
Appropriate correction is required.


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 8, 10, 11, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman; Mark Edward et al. (US 20170053357 A1) [Bowman] in view of HUANG; Yuheng et al. (US 20170185653 A1) [Huang] in view of Frank; Ari M. et al. (US 20190102706 A1) [Frank] in view of Mehta; Abhay et al. (US 20090024572 A1) [Mehta].

	Regarding claims 1, 10 and 19, Bowman discloses, matching the search record set with entry contents of encyclopedia entries in an encyclopedia entry set, and selecting a first set of points of interest from the encyclopedia entry set according to a match result (FIG. 2 is a process flow diagram of an illustrative method 200 for obtaining, from respective source data repositories, a set of source data records that satisfy a search query, executing a data record matching rule on pairwise combinations of the source data records to obtain a set of matched source data records, and generating an integrated data record from the set of matched source data records in accordance with one or more example embodiments of the disclosure ¶ [0057]. The current matching rule may be selected as the matching rule to execute on the set of candidate source data records in those example embodiments in which the first matching rule determined to be eligible from the set of candidate matching rule(s) is selected. Alternatively, in those example embodiments in which a "best match" matching rule is selected from a set of eligible matching rules, the method 400 may instead proceed from block 436 to block 442, where the matching rule selection engine 114 may instead add the current matching rule to a set of one or more matching rules eligible for execution on the set of candidate source data records ¶ [0126]. Also see Fig. 1A. Examiner specifies that Source data records are stored in multiple source data repositories as presented by Fig. 1A. Examiner additionally specifies that the source data record maybe interpreted as encyclopedia entry set);  
matching the search record set with topic contents of microblog topics in a microblog topic set, and selecting a second set of points of interest from the microblog topic set according to a match result (FIG. 2 is a process flow diagram of an illustrative method 200 for obtaining, from respective source data repositories, a set of source data records that satisfy a search query, executing a data record matching rule on pairwise combinations of the source data records to obtain a set of matched source data records, and generating an integrated data record from the set of matched source data records in accordance with one or more example embodiments of the disclosure ¶ [0057]. The current matching rule may be selected as the matching rule to execute on the set of candidate source data records in those example embodiments in which the first matching rule determined to be eligible from the set of candidate matching rule(s) is selected. Alternatively, in those example embodiments in which a "best match" matching rule is selected from a set of eligible matching rules, the method 400 may instead proceed from block 436 to block 442, where the matching rule selection engine 114 may instead add the current matching rule to a set of one or more matching rules eligible for execution on the set of candidate source data records ¶ [0126]. Also see Fig. 1A. Examiner specifies that Source data records are stored in multiple source data repositories as presented by Fig. 1A. Examiner additionally specifies that the source data record maybe interpreted as microblog topic set); and 
adding the first set of points of interest, the second set of points of interest to a set of points of interest and the third set of points of interest (At block 712, the matching rule execution engine 116 may determine whether the final cumulative confidence value obtained at block 710 satisfies a rule match threshold value specified by the matching rule. In response to a positive determination at block 712, the matching rule execution engine 116 may determine, at block 714, that the current candidate matching source data record matches the current root source data record and may remove the current candidate matching source data record from the set of source data records and add the current candidate matching source data record to a set of matched source data record(s) that includes at least the current root source data record ¶ [0148], [0153], [0156], [0179]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Bowman’s system would have allowed Lu to facilitate matching the search record set with entry contents of encyclopedia entries in an encyclopedia entry set, and selecting a first set of points of interest from the encyclopedia entry set according to a match result; matching the search record set with topic contents of microblog topics in a microblog topic set, and selecting a second set of points of interest from the microblog topic set according to a match result; adding the first set of points of interest and the second set of points of interest to a set of points of interest. The motivation to combine is apparent in the Lu's reference, because there a need for an improved system that allows for combining data from different repositories and/or for determining a correspondence between data records stored in different data repositories.
However Bowman does not explicitly facilitates an artificial intelligence based method for processing information, the method comprising: acquiring a search record set within a preset time period; search formulae of search records; extracting respectively feature vectors of search records in the search record set.
Huang discloses, an artificial intelligence based method for processing information, the method comprising: acquiring a search record set within a preset time period (FIG. 3A illustrates an example search record ¶ [0015] also see ¶ [0024]-[0030]. The record generation module 110 (or a human operator) may update the data included in the search records over time so that the search system 100 provides up-to-date results ¶ [0054]. Over time can be interpreted as preset time period).
search formulae of search records (The search system identifies a plurality of search records based on the processed search query. In some implementations, the search system may identify search records based on matches between terms of the search query and terms included in the record information of the search records ¶ [0026]. The set generation module may match entities in the search queries to entities included in the record information (e.g., entities associated with the state of the search record). The set generation module may select search records having matching entities for the consideration set. The set processing module may then score the search records based on matches between entities in the search query and the search records, along with other scoring features ¶ [0032]. Also see ¶ [0069], [0070], [0077]);
extracting respectively feature vectors of search records in the search record set (For example, the set processing module 404 may pair the search query 202 with each search record and calculate a vector of features for each ( query, record) pair. The vector of features may include one or more record scoring features, one or more query scoring features, and one or more record-query scoring features. The set processing module 404 may then input the vector of features into a machine-learned regression model to calculate a result score for the search record ¶ [0079]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Huang’s system would have allowed Bowman to facilitate an artificial intelligence based method for processing information, the method comprising: acquiring a search record set within a preset time period; search formulae of search records; extracting respectively feature vectors of search records in the search record set. The motivation to combine is apparent in the Bowman's reference, because there a need for improving search results by using predicting knowledge.
However neither Bowman nor Huang explicitly facilitates inputting the feature vectors of the search records in the search record set into a pre-trained classification model to obtain categories of the search records in the search record set, wherein the classification model is used to characterize a correspondence between the feature vectors of the search records and the categories of the search records, and the categories of the search records include the point of interest category and a non-point-of-interest category; selecting from search records of a point of interest category in the search record set a third set of points of interest.
Frank discloses, inputting the feature vectors of the search records in the search record set into a pre-trained classification model to obtain categories of the search records in the search record set, wherein the classification model is used to characterize a correspondence between the feature vectors of the search records and the categories of the search records, and the categories of the search records include the point of interest category and a non-point-of-interest category (For example, the machine learning algorithm used to train a classifier may be a neural network classifier, a support vector machine, a maximum entropy classifier, or a random forest. In one embodiment, the training data may be comprised of both labeled and unlabeled data (for which the situation is unknown), and a semi-supervised machine learning method may be employed to train the classifier ¶ [0278]. Also see ¶ [0293], [0298]); 
selecting from search records of a point of interest category in the search record set a third set of points of interest (In one embodiment, interest levels obtained from various sources are combined into a single "combined interest level score". The combined interest level score may be stored as an attribute in some of the token instances. In one example, the interest level scores from various sources such as attention-level monitoring, predicted interest based on the user's historical attention-levels, and/or interest data received from external data sources, may be available for a token instance. Optionally, the combined interest level score may be a weighted combination of the values from the different sources, where each source has a predefined weight ¶ [0255]. Also see ¶ [0329], [0469]).
It would have been obvious to one ordinary skilled in the art at the time of the filing of the present invention to combine the teachings of the cited references because Frank’s system would have allowed Bowman and Huang to facilitate inputting the feature vectors of the search records in the search record set into a pre-trained classification model to obtain categories of the search records in the search record set, wherein the classification model is used to characterize a correspondence between the feature vectors of the search records and the categories of the search records, and the categories of the search records include the point of interest category and a non-point-of-interest category; selecting from search records of a point of interest category in the search record set a third set of points of interest. The motivation to combine is apparent in the Bowman and Huang's reference, because there is a need to be able to discern specific details regarding a user's preferences in order to make more accurate user models and improve selection of experiences by software agents.
However neither one of Bowman, Huang or Frank explicitly facilitate acquiring respectively feature data of search records in the search record set, wherein the feature data includes at least one of: a search formula, a uniform resource locator, a search time, a search volume, a click time and a click volume; and extracting respectively feature vectors of the search records in the search record set from the feature data of the search records in the search record set.
Mehta discloses, acquiring respectively feature data of search records in the search record set, wherein the feature data includes at least one of: a search formula, a uniform resource locator, a search time, a search volume, a click time and a click volume (the historical query information may comprise a set of queries on a database during the past week, month, year, or some other time interval ¶ [0029]. all historical database queries that fall within a certain time range, such as two seconds to five seconds to execute, will be grouped together ¶ [0070]. Also see ¶ [0074], [0076], [0077]); and 
extracting respectively feature vectors of the search records in the search record set from the feature data of the search records in the search record set (One or more of such query execution runtime classifier functions are then embodied by (within the structure of) a prediction of query runtime tree, such as PQR tree 230. In one embodiment, as shown in FIG. 2, machine learning module 220 is comprised of historical query feature extractor 221, historical query vector determiner 222, and PQR tree builder 223 ¶ [0030]. Also see ¶ [0051], [0055], [0066], [0067], [0069]).
It would have been obvious to one ordinary skilled in the art at the time of the filing of the present invention to combine the teachings of the cited references because Mehta’s system would have allowed Bowman, Huang and Frank to facilitate acquiring respectively feature data of search records in the search record set, wherein the feature data includes at least one of: a search formula, a uniform resource locator, a search time, a search volume, a click time and a click volume; and extracting respectively feature vectors of the search records in the search record set from the feature data of the search records in the search record set. The motivation to combine is apparent in the Bowman, Huang and Frank's reference, because there is a need to improve using historical query information in estimating the loaded execution runtime of a database query.

Regarding claims 2 and 11, the combination of Bowman, Huang, Frank and Mehta discloses, wherein, an encyclopedia entry comprises an entry name and an entry content; and the selecting a first set of points of interest from the encyclopedia entry set according to a match result comprises: acquiring successfully matched encyclopedia entries as candidate encyclopedia entries to generate a candidate encyclopedia entry set; and selecting entry names of the candidate encyclopedia entries from the candidate encyclopedia entry set as first points of interest to generate the first set of points of interest (Huang: In implementations where the search system 100 identifies entities in the search query, an entity may refer to a person, place, or thing. For example, an entity may refer to a business, a product, a service, a piece of media content, a political organization/figure, a public figure, or a destination. In some examples, an entity may refer to a place having a defined latitude/longitude geo-location. The entity records may include an entity name/ID (e.g., a business ID /name), an entity type that indicates the category of the entity (e.g., a restaurant business), and entity information describing the entity (e.g., a restaurant address, phone number, and open hours) ¶ [0031]-[0032], [0066]).
a search record comprises a search formula and a search volume, matching the search record set with an encyclopedia entry set (Bowman: FIG. 2 is a process flow diagram of an illustrative method 200 for obtaining, from respective source data repositories, a set of source data records that satisfy a search query, executing a data record matching rule on pairwise combinations of the source data records to obtain a set of matched source data records, and generating an integrated data record from the set of matched source data records in accordance with one or more example embodiments of the disclosure ¶ [0057]. The current matching rule may be selected as the matching rule to execute on the set of candidate source data records in those example embodiments in which the first matching rule determined to be eligible from the set of candidate matching rule(s) is selected. Alternatively, in those example embodiments in which a "best match" matching rule is selected from a set of eligible matching rules, the method 400 may instead proceed from block 436 to block 442, where the matching rule selection engine 114 may instead add the current matching rule to a set of one or more matching rules eligible for execution on the set of candidate source data records ¶ [0126]. Also see Fig. 1A. Examiner specifies that Source data records are stored in multiple source data repositories as presented by Fig. 1A. Examiner additionally specifies that the source data record maybe interpreted as encyclopedia entry set);
matching search formulae of search records in the search record set with entry contents of encyclopedia entries in the encyclopedia entry set (Bowman: FIG. 2 is a process flow diagram of an illustrative method 200 for obtaining, from respective source data repositories, a set of source data records that satisfy a search query, executing a data record matching rule on pairwise combinations of the source data records to obtain a set of matched source data records, and generating an integrated data record from the set of matched source data records in accordance with one or more example embodiments of the disclosure ¶ [0057]. The current matching rule may be selected as the matching rule to execute on the set of candidate source data records in those example embodiments in which the first matching rule determined to be eligible from the set of candidate matching rule(s) is selected. Alternatively, in those example embodiments in which a "best match" matching rule is selected from a set of eligible matching rules, the method 400 may instead proceed from block 436 to block 442, where the matching rule selection engine 114 may instead add the current matching rule to a set of one or more matching rules eligible for execution on the set of candidate source data records ¶ [0126]. Also see Fig. 1A. Examiner specifies that Source data records are stored in multiple source data repositories as presented by Fig. 1A. Examiner additionally specifies that the source data record maybe interpreted as microblog topic set).

Regarding claims 4 and 13, the combination of Bowman, Huang, Frank and Mehta discloses, wherein a microblog topic comprises a topic name and a topic content; and the selecting a second set of points of interest from the microblog topic set according to a match result comprises: acquiring successfully matched microblog topics as candidate microblog topics to generate a candidate microblog topic set; and selecting topic names of the candidate microblog topics from the candidate microblog topic set as second points of interest to generate the second set of points of interest (Bowman: A search parameter may be, for example, a character string that matches a data field name of a corresponding data field in a source data record (as specified, for example, in a data dictionary or mapping); an offset value that indicates a particular data field in a source data record; or the like ¶ [0051]-[0052], [0059] and [0098]. Also see ¶ [0043]-[0047]).
a search record comprises a search formula and a search volume, matching the search record set with an encyclopedia entry set (Bowman: FIG. 2 is a process flow diagram of an illustrative method 200 for obtaining, from respective source data repositories, a set of source data records that satisfy a search query, executing a data record matching rule on pairwise combinations of the source data records to obtain a set of matched source data records, and generating an integrated data record from the set of matched source data records in accordance with one or more example embodiments of the disclosure ¶ [0057]. The current matching rule may be selected as the matching rule to execute on the set of candidate source data records in those example embodiments in which the first matching rule determined to be eligible from the set of candidate matching rule(s) is selected. Alternatively, in those example embodiments in which a "best match" matching rule is selected from a set of eligible matching rules, the method 400 may instead proceed from block 436 to block 442, where the matching rule selection engine 114 may instead add the current matching rule to a set of one or more matching rules eligible for execution on the set of candidate source data records ¶ [0126]. Also see Fig. 1A. Examiner specifies that Source data records are stored in multiple source data repositories as presented by Fig. 1A. Examiner additionally specifies that the source data record maybe interpreted as encyclopedia entry set);
matching search formulae of search records in the search record set with entry contents of encyclopedia entries in the encyclopedia entry set (Bowman: FIG. 2 is a process flow diagram of an illustrative method 200 for obtaining, from respective source data repositories, a set of source data records that satisfy a search query, executing a data record matching rule on pairwise combinations of the source data records to obtain a set of matched source data records, and generating an integrated data record from the set of matched source data records in accordance with one or more example embodiments of the disclosure ¶ [0057]. The current matching rule may be selected as the matching rule to execute on the set of candidate source data records in those example embodiments in which the first matching rule determined to be eligible from the set of candidate matching rule(s) is selected. Alternatively, in those example embodiments in which a "best match" matching rule is selected from a set of eligible matching rules, the method 400 may instead proceed from block 436 to block 442, where the matching rule selection engine 114 may instead add the current matching rule to a set of one or more matching rules eligible for execution on the set of candidate source data records ¶ [0126]. Also see Fig. 1A. Examiner specifies that Source data records are stored in multiple source data repositories as presented by Fig. 1A. Examiner additionally specifies that the source data record maybe interpreted as microblog topic set).

Regarding claims 6 and 15, (Canceled).

Regarding claims 8 and 17, the combination of Bowman, Huang, Frank and Mehta discloses, wherein the method further comprises training the classification model, the training the classification model comprising: acquiring a sample search record and a category of the sample search record (Frank: Optionally, some training samples are assigned labels corresponding to their respective situation identifiers. Optionally, a machine learning classification algorithm is trained using the training samples, in order to produce a classifier that may identify the situation in which the user is at various times and/or events. For example, the machine learning algorithm used to train a classifier may be a neural network classifier, a support vector machine, a maximum entropy classifier, or a random forest. In one embodiment, the training data may be comprised of both labeled and unlabeled data (for which the situation is unknown), and a semi-supervised machine learning method may be employed to train the classifier ¶ [0278], [0293], [0298], [0309]);
extracting a feature vector of the sample search record (Mehta: One or more of such query execution runtime classifier functions are then embodied by (within the structure of) a prediction of query runtime tree, such as PQR tree 230. In one embodiment, as shown in FIG. 2, machine learning module 220 is comprised of historical query feature extractor 221, historical query vector determiner 222, and PQR tree builder 223 ¶ [0030]. Also see ¶ [0051], [0055], [0066], [0067], [0069]); and 
training, using a machine learning method, to obtain the classification model, by using the feature vector of the sample search record as an input, and the category of the sample search record as an output (Frank: Optionally, some training samples are assigned labels corresponding to their respective situation identifiers. Optionally, a machine learning classification algorithm is trained using the training samples, in order to produce a classifier that may identify the situation in which the user is at various times and/or events. For example, the machine learning algorithm used to train a classifier may be a neural network classifier, a support vector machine, a maximum entropy classifier, or a random forest. In one embodiment, the training data may be comprised of both labeled and unlabeled data (for which the situation is unknown), and a semi-supervised machine learning method may be employed to train the classifier ¶ [0278], [0293], [0298], [0309]).

Allowable Subject Matter
Claims 3, 5, 7, 9, 12, 14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/5/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154